Tjerrau, tT.,
delivered the opinion of the court.
Upon the trial of Gamblin in the circuit court of' Neshoba county, what purported to be evidence of Roland Edwards was offered by the state to be laid before the jury. This purported evidence consisted of twelve pages of written matter, uncertified to bv an officer. Before reading it to the jury, reason, not to say law, seems to have called for some explanation. Therefore, the 'committing magistrate, J. O. Harrison, being sworn, stated that he had caused the testimony of Roland EdAvards to be taken down in writing, but failed to state that he duly certified to it. He was asked whether he could give the substance of the testimony of Roland Edwards, to which he replied that he could not; that the witness was on the stand for one and a half days; and that what he thought was material was taken doAvn in writing,'upon fourteen pages of writing,-of which twelve of the pages, he thought, were before them, but two of them were missing; that he could not say what was in the missing pages. The twelve pages were read to the jury as the evidence of Rolan'd Edwards.
We think it was inadmissible. There is no pretense that the examining magistrate, Harrison, certified to it, and that destroyed the validity of the instrument as a means of evidence. *75Harrison denied that he eonld give the substance of the evidence of Roland Edwards, and no other person pretended any ability of that sort. The twelve pages of evidence purporting to be the evidence of Roland Edwards were not admissible in evidence.
Other errors are alleged, but the evidence does not support the contention in respect to them.

Reversed and remanded.